UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-1988



JOHNNY D. THORNTON,

                Plaintiff - Appellant,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Defendant - Appellee.



                            No. 07-2097



JOHNNY D. THORNTON,

                Plaintiff - Appellant,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cv-00397-GBL)


Submitted:   July 2, 2008                 Decided:   July 21, 2008
Before MOTZ and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Christopher D. Vaughn, MELVILLE JOHNSON, P.C., Atlanta, Georgia,
for Appellant. Chuck Rosenberg, United States Attorney, Dennis C.
Barghaan, Jr., Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In   these   consolidated        appeals,*     Johnny   D.   Thornton

appeals the district court’s order granting summary judgment to his

former employer in his action alleging violations of § 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 794(a) (2000), and Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e - 2000e-17

(2000).    This court reviews a district court’s order granting

summary judgment de novo, viewing the facts and drawing reasonable

inferences in the light most favorable to the non-moving party.

Doe v. Kidd, 501 F.3d 348, 353 (4th Cir. 2007), cert. denied, 128

S. Ct. 1483 (2008).     Summary judgment is proper “if the pleadings,

the discovery and disclosure materials on file, and any affidavits

show that there is no genuine issue as to any material fact and

that the movant is entitled to judgment as a matter of law.”                Fed.

R. Civ. P. 56(c); see Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).   With these standards in mind, we have thoroughly reviewed

the   briefs    and   the   record    and     find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district court

Thornton v. Mukasey, No. 1:06-cv-00397-GBL (E.D. Va. filed Aug. 27,

2007; entered Aug. 29, 2007).           We dispense with oral argument

because the facts and legal contentions are adequately presented in




      *
      The multiple appeals result from the fact that Thornton and
his counsel each filed a separate notice of appeal from the final
order of the district court.

                                     - 3 -
the materials before the court and argument would not aid the

decisional process.

                                                     AFFIRMED




                            - 4 -